  Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 1 of 6 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 117935

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



Ellen Blonder, individually and on behalf of all others       Docket No:
similarly situated,
                                                              COMPLAINT
                        Plaintiff,

                                                              JURY TRIAL DEMANDED
                             vs.

Central Credit Services LLC and Radius Global
Solutions, LLC,

                      Defendants.


       Ellen Blonder, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Central Credit Services LLC and Radius Global Solutions, LLC (hereinafter referred to
collectively as “Defendants”), as follows:
                                         INTRODUCTION
        1.     This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq., (“FDCPA”).
                                     JURISDICTION AND VENUE
        2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and
15 U.S.C. § 1692k(d).
        3.     Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
  Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 2 of 6 PageID #: 2



        4.      At all relevant times, Defendants conducted business within the State of New
York.
                                            PARTIES

        5.      Plaintiff Ellen Blonder is an individual who is a citizen of the State of New York
residing in Nassau County, New York.
        6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        7.      On information and belief, Defendant Central Credit Services LLC (“CCS”), is a
Missouri Limited Liability Company with a principal place of business in Saint Charles County,
Missouri.
        8.      On information and belief, Defendant Radius Global Solutions, LLC (“Radius”),
is a Minnesota Limited Liability Company with a principal place of business in Hennepin
County, Minnesota.
        9.      CCS was regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
        10.     On an exact date known only to Defendants, CCS merged with Radius, and the
companies continued doing business as Radius.
        11.     Radius is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
        12.     Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

                                         ALLEGATIONS

        13.     Defendants allege Plaintiff owes a debt (“the Debt”).
        14.     The Debt was primarily for personal, family or household purposes and is
therefore a “debt” as defined by 15 U.S.C. § 1692a(5).
        15.     Sometime after the incurrence of the Debt, Plaintiff fell behind on payments
owed.
        16.     Thereafter, at an exact time known only to Defendants, the debt was assigned or
otherwise transferred to Defendants for collection.
        17.     In their efforts to collect the debt, Defendants contacted Plaintiff by letter (“the
Letter”) dated August 11, 2018. (“Exhibit 1.”)
        18.     The letter is a “communication” as defined by 15 U.S.C. § 1692a(2).


                                                 2
   Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 3 of 6 PageID #: 3



         19.     The Debt was accruing interest at the time it was with Defendant.
         20.     The Debt was accruing interest at the time of Defendant’s letter.
         21.     Despite the debt being subject to interest, the Letter fails to include any safe
harbor concerning such. See Carlin v. Davidson Fink, 852 F.3d 207, 216 (2d Cir. 2017); Avila v.
Riexinger & Associates, LLC, 817 F.3d 72, 76 (2d Cir. 2016).
         22.     The Letter fails to indicate the minimum amount Plaintiff owed at the time of
receipt of the letters.
         23.     The Letter fails to provide information that would allow the least sophisticated
consumer to determine the minimum amount he or she owes at the time of receipt of the Letter.
         24.     The Letter fails to provide information that would allow Plaintiff to determine
what Plaintiff will need to pay to resolve the debt at any given moment in the future.
         25.     The Letter fails to provide information that would allow the least sophisticated
consumer to determine what he or she will need to pay to resolve the debt at any given moment in
the future.
         26.     The Letter fails to provide information that would allow the least sophisticated
consumer to determine the amount of interest owed.
         27.     The Letter fails to contain an explanation, understandable by the least
sophisticated consumer, of the interest that would cause the amount stated to increase.
         28.     The Letter fails to state what part of the amount stated is attributable to principal.
         29.     The Letter fails state what part of the amount stated is attributable to interest.
         30.     The Letter, because of the aforementioned failures, would render the least
sophisticated consumer unable to determine the minimum amount owed at the time of the Letter.
         31.     The Letter fails to contain an explanation, understandable by the least
sophisticated consumer, of any interest that may cause the amount stated to increase.
         32.     The Letter, because of the aforementioned failures, would render the least
sophisticated consumer unable to determine the minimum amount owed at the time of the Letter.
         33.     The Letter, because of the aforementioned failures, would render the least
sophisticated consumer unable to determine what she will need to pay to resolve the debt at any
given moment in the future.
         34.     The Letter, because of the aforementioned failures, would render the least
sophisticated consumer unable to determine the amount of his or her debt.



                                                    3
  Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 4 of 6 PageID #: 4



        35.     The Letter, because of the aforementioned failures, would render the least
sophisticated consumer unable to determine the amount of her debt because the consumer would
not know that the interest would continue to accrue and that the amount of the debt was not static.
        36.     The Letter, because of the aforementioned failures, did not convey “the amount of
the debt” clearly from the perspective of the least sophisticated consumer.
        37.     The Letter, because of the aforementioned failures, did not convey “the amount of
the debt” accurately from the perspective of the least sophisticated consumer.
        38.     The Letter, because of the aforementioned failures, did not convey “the amount of
the debt” without ambiguity from the perspective of the least sophisticated consumer.
        39.     Because of the aforementioned failures, the least sophisticated consumer would
likely be confused as to the amount of the debt.
        40.     Because of the aforementioned failures, the least sophisticated consumer would
likely be uncertain as to the amount of the debt.
        41.     The Letter, because of the aforementioned failures, violates 15 U.S.C. § 1692e.


                                      CLASS ALLEGATIONS
        42.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
        43.     Plaintiff seeks to certify a class of:
                     All consumers to whom Defendants sent a collection letter
                     substantially and materially similar to the Letter sent to Plaintiff,
                     which letter was sent on or after a date one year prior to the filing of
                     this action to the present.

        44.     This action seeks a finding that Defendants’ conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        45.     The Class consists of more than thirty-five persons.
        46.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        47.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the


                                                    4
  Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 5 of 6 PageID #: 5



Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendants have acted in a manner applicable to the Class as a whole such that declaratory relief
is warranted.
         48.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendants’ conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                         JURY DEMAND

         49.    Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        a.      Certify this action as a class action; and

        b.      Appoint Plaintiff as Class Representative of the Class, and Plaintiff's attorneys as
                Class Counsel; and

        c.      Find that Defendants' actions violate the FDCPA; and

        d.      Grant damages against Defendants pursuant to 15 U.S.C. § 1692k; and

        e.      Grant Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

        f.      Grant Plaintiff's costs; together with

        g.      Such other relief that the Court determines is just and proper.




                                                   5
 Case 2:19-cv-04577-DLI-JO Document 1 Filed 08/08/19 Page 6 of 6 PageID #: 6



DATED: August 8, 2019

                                   BARSHAY SANDERS, PLLC

                                   By:     /s/ Craig B. Sanders
                                   Craig B. Sanders, Esq.
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 117935




                                     6
